In an action for divorce and ancillary relief, the defendant appeals, as limited by her brief, from so much of a judgment of the Supreme Court, Rockland County (Meehan, J.), dated March 9, 1993, as, after a nonjury trial, granted custody of the infant children to the plaintiff and limited her visitation rights.
Ordered that the judgment is affirmed insofar as appealed from, without costs or disbursements.
The Supreme Court properly determined that, while the defendant is a competent parent, the best interests of the parties’ children are served by permitting them to remain with the plaintiff (see, Matter of Ebert v Ebert, 38 NY2d 700, *537704; see also, Obey v Degling, 37 NY2d 768, 771; Mitzner v Mitzner, 209 AD2d 487). Since the determination of the Supreme Court awarding the plaintiff custody of the children and limiting the visitation of the defendant is fully supported by a sound and substantial basis in the record, it shall not be disturbed on appeal (see, Eschbach v Eschbach, 56 NY2d 167, 173; see also, Alanna M. v Duncan M., 204 AD2d 409; Kuncman v Kuncman, 188 AD2d 517). Copertino, J. P., Pizzuto, Joy and Friedmann, JJ., concur.